Dismissed and Memorandum Opinion filed May 7, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00468-CV

            ANCHOR DEVELOPMENT GROUP LLC, Appellant

                                        V.
   LUIS GARCIA DE LOS SALMONES AND MARIA GARCIA DE LOS
                     SALMONES, Appellees

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1124642

                         MEMORANDUM OPINION

      This appeal is from a judgment signed May 10, 2019. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On, April 7, 2020, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM


Panel consists of Justices Christopher, Wise and Zimmerer.




                                        2